Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/18/2020 is in compliance with the
provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the
examiner.

Specification
The title of the invention is not descriptive. A new title is required that is clearly indicative of
the invention to which the claims are directed. The following title is suggested: SEMICONDUCTOR PACKAGE WITH CHIP END DESIGN AND TRENCHES TO CONTROL FILLET SPREADING IN STACKED CHIP PACKAGES

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-7 and 14-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter 
Claims 5-7 recite the limitation “chip trench” disposed at an edge thereof. Examiner notes that it appears the applicant is trying to claim features of a step, cut out, or eave at the edge of the chip. This is inconsistent with the ordinary meaning of the word “trench”, as the accepted meaning of a trench is a ditch or groove, having a bottom and two lateral sides in the cross-section. Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). Additionally, the term “trench” appears to be used for its ordinary meaning in other claims such as in trench of the buffer in claim 1. Therefore, the term “chip trench” in claims 5-7 is indefinite. 
For the purposes of examination and to further compact prosecution, the term chip “trench” in claims 5-7 will be interpreted as opened trench to mean that the shape is a cutout, and thus lacks a second lateral side.
Claim 6 recites the limitation “an outer side of the chip trench is open”, with “an outer side” being positively cited but it is not an element physically present in the device. Therefore the claim is indefinite.  For the purposes of examination and to further compact prosecution, this limitation will be interpreted as opened trench to mean that the shape is a cutout, and thus lacks a second lateral side.
Claims 14 and 15 recite the limitation “an outer side of the outer trench is open”, with “an outer side” being positively cited but it is not an element physically present in the device. Therefore the claims are indefinite.  For the purposes of examination and to further compact prosecution, this limitation will be interpreted as opened trench to mean that the shape is a cutout, and thus lacks a second lateral side.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2-5, 6, 8-10, 12-16, and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Poddar (US 20090072367 A1) in view of Ogata (US 20040245652 A1).
Regarding claim 1, Poddar discloses a semiconductor package, comprising: a buffer (die attach pad 202); a chip (204, fig. 4A) mounted on the buffer; an adhesive layer (die attach layer 206) disposed between the buffer and the chip; and a molding material (encapsulation step 1110, para 0059) surrounding the chip stack, wherein the buffer comprises a plurality of trenches (recessed regions 212) disposed adjacent to a plurality of edges of the buffer, wherein each of the trenches is shorter (“the 
Poddar does not disclose that the chip is a stack of chips.  However, chips are often stacked to provide more semiconductor devices in the same lateral area.  For example, in the same field of art, Ogata discloses stacks of chips with adhesive therebetween.  The chip 204 of Poddar could be modified with the chip stack (chips 4a, 5a, and adhesive) of Ogata, and this would arrive at the claimed limitation.  
In the combination, the shaped trenches of Poddar would continue to level and anchor the bottom layer of adhesive, and increase the amount of adhesive at the edges and corners of the die where the greatest stress is concentrated, as taught by Poddar at e.g, para 0033; while the chip stack of Ogata would continue to provide a high-density chip package with fewer manufacturing steps, as taught by Ogata at e.g. para 0013.   
Based on the above analysis, one of ordinary skill in the art would have the ability to modify the single semiconductor chip with chip stacks to increase the density of semiconductors in the same lateral area with predictable result.
Thus, the claimed invention would have been obvious before the effective filing date of the claimed invention because the technique for improving a particular class of devices was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations. KSR Int'l Co. v. Teleflex Inc. 550 U.S., 82USPQ2d 1385 (Supreme Court 2007) (KSR).
Regarding claim 2, the combination of Poddar and Ogata of claim 1 further discloses that the chip stack comprises: a plurality of chips (Ogata: chips 4a, 5a, and adhesive) stacked on one another; and a plurality of inter-chip adhesive layers (Ogata: adhesive layer 4c and 5c) disposed between the plurality of chips.

Regarding claim 4, the combination of Poddar and Ogata of claim 1 further discloses that the chip stack (chips 4a, 5a, Ogata) is disposed in the chip area (dotted line, fig. 4B Poddar) in a top view, wherein the inter-chip adhesive layers comprise inter-chip fillets (bulges in adhesive layer 5c, Ogata) protruding to an outside of the chip area in the top view.
Regarding claim 5, the combination of Poddar and Ogata of claim 1 further discloses that each of the chips comprises a chip trench (Fig. 1, projecting parts of chip 5a, para 0033 Ogata) disposed at an edge thereof.
Regarding claim 6, the combination of Poddar and Ogata of claim 1 further discloses that an outer side of the chip trench (projecting parts of chip 5a, para 0033 Ogata) (limitation interpreted as a cutout having only one sidewall) is open.
Regarding claim 8, the combination of Poddar and Ogata of claim 1 further discloses that a depth of each of the trenches is about 50% or less (half-etched; para 0034, Poddar) of a vertical thickness of the buffer.
Regarding claim 9, the combination of Poddar and Ogata of claim 1 further discloses that, in a top view, an inner side surface (sidewall of trench near X1, fig. 4A, Poddar) of each of the trenches is located within the chip area of the buffer, and an outer side surface (sidewall of trench near X2, fig. 4A, Poddar) of each of the trenches is located outside the chip area of the buffer.
Regarding claim 10, the combination of Poddar and Ogata of claim 1 further discloses that the inner side surface and the outer side surface of each of the trenches are about equally spaced apart (various dimensions of X1 and X2, fig. 4A of Poddar, para 0032) from the corresponding adjacent edge of the chip area in the top view.

Regarding claim 13, the combination of Poddar and Ogata of claim 1 further discloses that each of the trenches comprises an outer trench (peripheral recessed region 216) and an inner trench (recessed region 212), wherein the outer trench is disposed closer to a corresponding adjacent edge of the edges of the buffer than the inner trench.
Regarding claim 14, the combination of Poddar and Ogata of claim 1 further discloses that an outer side of the outer trench (peripheral recessed region 216, limitation interpreted as a cutout having only one sidewall) is open to an outside of the buffer.
Regarding claim 15, the combination of Poddar and Ogata of claim 1 further discloses that the outer trench (216, Poddar) has a greater length (Poddar, outer trench extends around the periphery of the inner trench 212 in a top view, and thus any side is longer than the corresponding side of the inner trench) than the inner trench (212).
Regarding claim 16, the combination of Poddar and Ogata of claim 1 further discloses that the outer trench has a frame shape (216 of Poddar surrounds the inner trench) in a top view.
Regarding claim 18, the combination of Poddar and Ogata of claim 1 further discloses that semiconductor package of claim 1, wherein each of the trenches is located (portions of all trenches 212 are located underneath the chips) within the chip area of the buffer in a top view.
Regarding claim 19, the combination of Poddar and Ogata of claim 1 further discloses that each of the trenches has a polygonal-shaped (square walls of recessed regions 212, fig. 4A, Poddar) vertical cross-section.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Poddar (US 20090072367 A1) in view of Ogata (US 20040245652 A1) and further in view of Kwak (US 10497675 B2)

Thus, the claimed invention would have been obvious before the effective filing date of the claimed invention because “all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at 416, 82 USPQ2d at 1395.

Claims 11 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Poddar (US 20090072367 A1) in view of Ogata (US 20040245652 A1) and further in view of Tomura (US 20100025847 A1).
Regarding claim 11, the combination of Poddar and Ogata of claim 1 does not disclose that an inner side surface of each of the trenches is vertically aligned with the corresponding adjacent edge of the chip area of the buffer.  However, in the same field of art, Tomura discloses that the location and 
In the combination, the position changes taught by Tomura would continue to shape the spreading area of the adhesive fillet, as taught by Tomura at para 0065, allowing for placement of the trenches both outside and inside (para 0069, disclosing that trenches can be moved inward provided they do not interfere with formation positions of board electrodes) the chip buffer area, and discusses the design and board configuration considerations by which a user may choose a conformation (0068).    Meanwhile, the trenches (of both Tomura and Poddar) would continue to shape and contain the spreading foot of the adhesive fillet.
Based on the above analysis, one of ordinary skill in the art would have recognized that adjusting the position of the trenches would yield the predictable result of adjusting the resultant position of an adhesive fillet.
	Thus, the claimed invention would have been obvious before the effective filing date of the claimed invention because adjusting size and position of trenches for improving adhesive flow under semiconductor chips was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in similar situations. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claim 17, the combination of Poddar and Ogata of claim 13 does not disclose that an outer side surface of the inner trench is located within the chip area of the buffer in a top view.  However, in the same field of art, Tomura discloses that the location and size of the trenches can be arbitrarily adjusted to meet a user’s design requirements, including a position wherein an inner side 
In the combination, the position changes taught by Tomura would continue to shape the spreading area of the adhesive fillet, as taught by Tomura at para 0065, allowing for placement of the trenches both outside and inside (para 0069, disclosing that trenches can be moved inward provided they do not interfere with formation positions of board electrodes) the chip buffer area, and discusses the design and board configuration considerations by which a user may choose a conformation (0068).    Meanwhile, the trenches (of both Tomura and Poddar) would continue to shape and contain the spreading foot of the adhesive fillet.
Based on the above analysis, one of ordinary skill in the art would have recognized that adjusting the position of the trenches would yield the predictable result of adjusting the resultant position of an adhesive fillet.
Thus, the claimed invention would have been obvious before the effective filing date of the claimed invention because adjusting size and position of trenches for improving adhesive flow under semiconductor chips was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in similar situations. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Tomura (US 20100025847 A1) in view of Chang (US 20170365591 A1).
Regarding claim 24, Tomura discloses: a buffer (board 4, fig 1); a chip (chip 2) mounted on the buffer; an adhesive layer (underfill 7) disposed between the buffer and the chip stack; wherein the buffer comprises: a chip area (solid line of chip 2, trench conformation of fig. 13) occupied by the chip 
Tomara does not disclose that the chip stack comprises a plurality of chips stacked on one another; wherein the chip stack comprises a plurality of inter-chip adhesive layers disposed between the plurality of chips, wherein each of the plurality of chips comprises a plurality of chip bumps; or a plurality of buffer bumps disposed on a top surface of the buffer; or a molding material surrounding the chip stack.
However, in the same field of art, Chang discloses that the chip stack (120, 220) comprises a plurality of chips (120, 220, fig 5a and 9) stacked on one another; wherein the chip stack comprises a plurality of inter-chip adhesive layers (as1-3) disposed between the plurality of chips, wherein each of the plurality of chips comprises a plurality of chip bumps (interconnect members 112, para 0026); and a plurality of buffer bumps (interconnect members 112, fig. 5A) disposed on a top surface of the buffer (package substrate 100); and a molding material (500) surrounding the chip stack.
	The chip of Tomura could be replaced by the chip stack, intra-stack connectors, and molding of Chang.  This combination would arrive at the claimed limitations.  In the combination, the trenches and buffers of Tomura would continue to shape fillets of adhesive and prevent fillet bridging, as taught by Tomura at e.g. para 0036, while the chip stack of Chang would continue to provide more chips in a small 
Thus, the claimed invention would have been obvious before the effective filing date of the claimed invention because there is no more than a “simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for the improvement,” KSR, 550 U.S. at 417, 82 USPQ2d at 1396.  

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Zhang (US 20090230521 A2) discloses a variety of additional shapes and locations for trenches on a die paddle or buffer, as well as stacks of dies having varying thicknesses.
	Horibe (US 20160141218 A1) discloses that cutouts can be formed at the edges of chips to draw additional adhesive to stressed portions of a chip.
	Any inquiry concerning this communication or earlier communications from the examiner
should be directed to TENLEY H. SCHOFIELD whose telephone number is (571)272-5072. The examiner
can normally be reached M - F: 9 – 6 EST

USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use
the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva
Montalvo, can be reached at 571-270-3829. The fax phone number for the organization where this
application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application
Information Retrieval (PAIR) system. Status information for published applications may be obtained
from either Private PAIR or Public PAIR. Status information for unpublished applications is available
through Private PAIR only. For more information about the PAIR system, see https://ppair-
my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact
the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a
USPTO Customer Service Representative or access to the automated information system, call 800-786-
9199 (IN USA OR CANADA) or 571-272-1000.
/EVA Y MONTALVO/Supervisory Patent Examiner, Art Unit 2817                                                                                                                                                                                                        
/THS/
Examiner, AU 2817